The appellant in this case, Sylvester Dumas, was arrested on March 19, 1988, and charged with two counts of attempted rape, one count of felonious assault, and one count of kidnapping. The appellant remained incarcerated on these charges thereafter and at all relevant times throughout this proceeding.
On the above date, the appellant had gone to visit the mother of the victim, Tammy Hampton, and while her mother was out of the apartment, appellant is alleged to have entered the victim's room and attempted to have sex with her. A fight ensued with a hammer in which the victim allegedly struck at the appellant and the appellant allegedly hit the victim with it several times. The victim's sister, upon hearing the commotion, went to call the police and the appellant thereupon left the apartment and was soon thereafter apprehended.
The appellant was indicted, received appointed counsel, and was arraigned on April 1, 1988. One week later, a trial date was set for July 13, 1988, some one hundred sixteen days after the date of the arrest. (At the time that the trial date was set, the appellant was being held on other charges which were subsequently dismissed. Even if the appellant is given only one day's credit for each of the eleven days spent in jail while awaiting trial on the other charges, there was still a period of slightly less than one week in which the appellant could have successfully moved for a dismissal on grounds of failure to provide him with a speedy trial.)
The appellant did not at any time during this period complain that he was not being afforded a speedy trial. The time limits set by R.C. 2945.71 ticked by without complaint on his part. It is well established under Ohio law at this point that the appellant need not complain to the prosecutor or to the court in order to preserve his rights to a speedy trial.
The trial date of July 13, 1988 came and the prosecutor, seeing that the victim had not received her subpoena, asked for a continuance. At this time, and for nearly a week prior thereto, the appellant's window of opportunity was wide open. At this time, he, without question, could have successfully moved for a dismissal.
However, when the prosecutor asked for a continuance, defense counsel concurred in the continuance, which was then granted by the trial court and the matter was reassigned for trial on August 8, 1988.
The continuance was signed by the prosecutor and by defense counsel. It contained the following language: "Defendant waives the right to a speedy trial for the period of this continuance." The entry of continuance contained the new trial date of August 8, 1988. The appellant did not sign. *Page 176 
On the date set for trial, the appellant moved to dismiss the charges against him on the grounds of denial of a speedy trial under R.C. 2945.71. The trial court overruled said motion and at that time the appellant asked for leave to enter anAlford1 plea of guilty to one count of felonious assault, to which motion the prosecuting attorney concurred. Later, the court permitted the guilty plea to be amended to a plea of no contest in order to preserve the appellant's rights to a review of the trial court's decision on the motion to dismiss.
Appellant thus brings before this court the one question of whether he was deprived of his rights to a speedy trial under the provisions of R.C. 2945.71 and 2945.73 as implementing an accused criminal's rights to a speedy trial under theSixth Amendment to the United States Constitution and Section 10, Article I of the Ohio Constitution.
Appellant urges that the case of State v. Singer (1977),50 Ohio St. 2d 103, 4 O.O.3d 237, 362 N.E.2d 1216, is directly on point with the case under consideration and should control the outcome of this case. Singer correctly states the now time-honored proposition that:
"A defendant's failure to object to a trial date scheduled outside the 90-day limitation period of R.C. 2945.71(C)(2) and (D), before the expiration of that period, does not amount to acquiescence in the trial date." Id. at syllabus.
While this is certainly a correct proposition of law, it does not give any guidance on the proceedings of July 13, that is, the granting of the continuance by the trial court and the appellant's waiver of his right to a speedy trial during the period of the continuance.
Central to the question under examination is R.C. 2945.73(B) which provides:
"Upon motion made at or prior to the commencement of trial, a person charged with an offense shall be discharged if he is not brought to trial within the time required by sections 2945.71
and 2945.72 of the Revised Code."
As is apparent here, the speedy-trial provisions are not self-executing, but, rather, must be asserted by a defendant in a timely fashion to avoid such rights being waived. Partsch v.Haskins (1963), 175 Ohio St. 139, 23 O.O.2d 419, 191 N.E.2d 922, and subsequent related cases uniformly support this proposition. Prior to the waiver of July 13, the appellant had not asserted in any form his right to a speedy trial.
The question then arises, does a defense counsel have a power to waive a defendant's right to a speedy trial and is such a defendant thus bound by *Page 177 
the waiver? The case of State v. McBreen (1978), 54 Ohio St. 2d 315, 8 O.O.3d 302, 376 N.E.2d 593, is binding authority that defense counsel does indeed have such powers to bind his client and such a waiver is effective.
Under R.C. 2945.72(H), the time for trial may be extended for the reason, inter alia, that:
"The period of any continuance granted on the accused's own motion, and the period of any reasonable continuance granted other than upon the accused's own motion."
The reason stated in the entry was that the victim in this case did not receive her subpoena. The failure did not arise out of dilatory conduct on the part of the prosecuting attorney and is not questioned by appellant. Certainly, this continuance was for a valid reason. The Ohio Supreme Court found in the case ofState v. Lee (1976), 48 Ohio St. 2d 208, 2 O.O.3d 392,357 N.E.2d 1095, syllabus, that even a court's sua sponte continuance of a trial date for reasons of "* * * `crowded docket  judge's conference' * * *" was reasonable.
Finally, the defendant cites the case of State v. Cutcher
(1978), 56 Ohio St. 2d 383, 10 O.O.3d 502, 384 N.E.2d 275, for the proposition that setting a trial date beyond the limits of the speedy-trial provisions in and of itself does not constitute acquiescence by a defendant and a defendant's failure to object does not constitute a continuance pursuant to R.C. 2945.72. Again, though this is a valid statement of law, it is inapplicable in this case.
Where, as here, the record indicates that the appellant's attorney participated in the reassignment and in the waiving of appellant's rights to a speedy trial, after the time for trial had run, the court is of the opinion that the cases of State v.McRae (1978), 55 Ohio St. 2d 149, 9 O.O.3d 118, 378 N.E.2d 476, and State v. Davis (1976), 46 Ohio St. 2d 444, 75 O.O.2d 498,349 N.E.2d 315, are controlling and require that the trial court's decision in overruling the appellant's motion to dismiss on grounds of failure to provide a speedy trial be found to be correct and should be upheld.
Accordingly, the defendant-appellant's one assignment of error is overruled, and the judgment of the trial court is affirmed.
Judgment affirmed.
REILLY, P.J., concurs.
WHITESIDE, J., dissents.
JOHN D. MARTIN, J., of the Fairfield County Common Pleas Court, sitting by assignment.
1 North Carolina v. Alford (1970), 400 U.S. 25,91 S. Ct. 160, 27 L. Ed. 2d 162. *Page 178